F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 15 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JUDITH A. MARTENS,

                Plaintiff-Appellant,

    v.                                                   No. 02-6407
                                                   (D.C. No. 01-CV-1741-C)
    JOHN E. POTTER, Postmaster                           (W.D. Okla.)
    General, United States Postal Service,

                Defendant-Appellee.


                             ORDER AND JUDGMENT           *




Before SEYMOUR , BRISCOE , and LUCERO , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

         Judith A. Martens sued her employer, the United States Postal Service

(USPS), alleging it failed to promote her because of her age, in violation of the


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Age Discrimination in Employment Act, 29 U.S.C. §§ 621-34 (ADEA), and in

retaliation for prior discrimination claims. The district court granted summary

judgment to USPS. We review the grant of summary judgment de novo applying

the same standards used by the district court,    Watts v. City of Norman , 270 F.3d

1288, 1293 (10th Cir. 2001), and affirm.

       USPS hired Ms. Martens as a letter carrier in 1993. In 1997, when

Ms. Martens was fifty-five years old, she applied for one of three accounting

technician openings. The job posting for the three positions directed employees

to apply by completing and submitting Postal Service Form 991 (Form 991), and

stated that information in their official records would be used to determine their

qualifications. A review committee evaluated the applicants and recommended

six to the selecting official, Arlynda Moody. Ms. Moody ranked Ms. Martens as

the third best-qualified and selected her for one of the three openings. But the

local USPS human resources manager, Ed Pitts, reopened the review. Acting on a

complaint, he concluded that the review committee had improperly rejected some

applications without considering information in their Office Personnel Folder

(OPF) in accordance with the job posting and past practice. He ordered the

review committee to reconsider all of the applicants using all of the information

in their OPFs.




                                            -2-
      As a result, the review committee recommended an additional four

applicants. Ms. Moody ranked Ms. Martens as fifth best-qualified of the now-ten

applicants, and selected one of the new applicants, Margaret Gorman, for the third

opening instead of Ms. Martens. Ms. Moody stated in an affidavit that

Ms. Gorman had “already performed the full duties of the position of accounting

technician” and had demonstrated “outstanding work ethic and performance” to

Ms. Moody, who was her immediate supervisor on the project. Aplt. App. at 28,

27. She said she would have selected Ms. Gorman over Ms. Martens if she had

been on the original list of recommended applicants.

      ADEA claims are analyzed under the familiar burden-shifting requirements

of McDonnell Douglas Corp. v. Green    , 411 U.S. 792 (1973).   See Garrett v.

Hewlett Packard Co. , 305 F.3d 1210, 1216 (10th Cir. 2002). The district court

correctly found that Ms. Martens established a prima facie case of age

discrimination, and that USPS provided a legitimate non-discriminatory reason for

the discharge. The court concluded, however, that Ms. Martens did not present

sufficient evidence to create a genuine dispute of material fact as to whether

USPS’s proffered reasons were a pretext for age discrimination.

      Ms. Martens contends on appeal that the explanation for selecting

Ms. Gorman over her was pretextual. “Pretext can be shown by such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the


                                         -3-
employer’s proffered legitimate reasons for its action that a reasonable factfinder

could rationally find them unworthy of credence and hence infer that the employer

did not act for the asserted non-discriminatory reasons.”      Morgan v. Hilti, Inc. ,

108 F.3d 1319, 1323 (10th Cir. 1997) (quotations omitted). Because the job

posting stated that only properly completed Form 991s would be considered,

Ms. Martens asserts Ms. Moody could not consider her personal knowledge of the

applicants. She also questions whether there was authority for Mr. Pitts to reopen

the selection process, and she asserts that she did not have the same opportunity

as Ms. Gorman to do the project supervised by Ms. Moody. Finally, she points

out that the score given her by the review committee was higher than its score for

Ms. Gorman. We address this last contention first.

       Pretext can be inferred “when the facts assure us that the plaintiff is better

qualified than the other candidates for the position,”      Jones v. Barnhart , 349 F.3d

1260, 1267-68 (10th Cir. 2003). Here, the evaluation of applicants by the review

committee was used to create a “short” list of “best qualified” candidates. Aplt.

App. at 17. As in Jones , the review committee’s scoring does not demonstrate

that Ms. Martens was better qualified than Ms. Gorman because there is no

evidence to suggest that the review committee’s scores were anything other than

“a screening tool” to identify those who were best qualified for the position.

Jones , 349 F.3d at 1267-68. The undisputed evidence is that Ms. Moody was free


                                             -4-
to select or reject best-qualified applicants based on her own rating of their

qualifications.

       Although “[c]ourts view with skepticism subjective evaluation methods,”

Garrett , 305 F.3d at 1218, “our role . . . is not to act as a super personnel

department that second guesses employers’ business judgments,” and “we

typically infer pretext in these contexts only when the criteria on which the

employers ultimately rely are entirely subjective in nature.”   Jones , 349 F.3d

at 1267-68 (quotations omitted). Ms. Martens presents no evidence to dispute

USPS’s evidence that Ms. Gorman had legitimate advantages over Ms. Martens

because of her prior experience on an accounting technician project and

Ms. Moody’s personal knowledge of her work ethic and performance on that

project. See id . at 1268. Ms. Martens presented no evidence, circumstantial or

otherwise, in support of her assertion that she was denied an opportunity to do an

accounting technician project under Ms. Moody’s supervision.

       Ms. Martens has also failed to support her remaining allegations of pretext

with any specific facts or evidence. She presented no evidence that only the

information in the Form 991 could be considered, or that Mr. Pitts lacked

authority to reopen the selection process. The job posting informed employees

that information in their official records would be used to determine their

qualifications, which is consistent with Mr. Pitts’ undisputed testimony that he


                                            -5-
reopened the process because the review committee improperly failed to consider

the applicants’ OPFs. The district court properly held that Ms. Martens failed to

raise a fact question on pretext.   See Munoz v. St. Mary-Corwin Hosp.   , 221 F.3d

1160, 1167-68 (10th Cir. 2000) (“Even though all doubts must be resolved in

plaintiff’s favor, allegations alone will not defeat summary judgment.” (quotation

omitted)).

       Ms. Martens also asserts she was not promoted in retaliation for sex

discrimination claims she filed more than one year before the promotion decision.

We agree with the district court that this time lapse is too great to draw a causal

connection between Ms. Martens’ protected action and the USPS’s failure to

promote her. See Conner v. Schnuck Markets, Inc.     , 121 F.3d 1390, 1395

(10th Cir. 1997) (holding four-month lapse between protected activity and adverse

action insufficient to justify inference of causation).

       The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      Stephanie K. Seymour
                                                      Circuit Judge




                                           -6-